        Case 2:21-cv-00475-DMC Document 6 Filed 03/23/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT HAVEN,                                        No. 2:21-CV-0475-DMC-P
12                         Petitioner,
                                                           ORDER
13               v.
14    THE PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                           Respondent.
16

17

18                    Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

19   habeas corpus under 28 U.S.C. § 2254. Pending before the Court is Petitioner’s motion for leave

20   to proceed in forma pauperis, ECF No. 2. Petitioner has submitted the affidavit required by 28

21   U.S.C. § 1915(a) showing that Petitioner is unable to prepay fees and costs or give security

22   therefor.

23                    Accordingly, IT IS HEREBY ORDERED that Petitioner’s motion for leave to

24   proceed in forma pauperis, ECF No. 2, is granted.

25

26   Dated: March 23, 2021
                                                              ____________________________________
27                                                            DENNIS M. COTA
28                                                            UNITED STATES MAGISTRATE JUDGE
                                                          1
